Citation Nr: 0005659	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for scars of the head 
and face, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for scars of the left 
lateral chest and low back. 

3.  Entitlement to a compensable rating for ptosis of the 
right eye.

4.  Entitlement to service connection for amenorrhea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1994 and January 1996 rating decisions of 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manchester, New Hampshire.  In the July 1994 rating 
decision, which followed a routine VA physical examination, 
the RO continued the veteran's 10 percent rating for scars of 
the head and face and continued a 60 percent rating for 
status post head injury with left hemiparesis and left foot 
drop.  In a July 1994 Notice of Disagreement, the veteran 
disagreed with the 10 percent rating for scars of the head 
and face.  

In conjunction with the appeal of the July 1994 rating 
decision, the veteran attended a December 1994 RO hearing 
where she continued to disagree with the 10 percent rating 
assigned for scars of the head and face while raising 
additional issues of a compensable rating for ptosis, an 
increased rating for organic affective disorder due to head 
injury, service connection for scars of the abdomen, service 
connection for scars of the chest and back, service 
connection for incontinence, and service connection for 
amenorrhea.  In a September 1995 rating decision, the RO 
increased the veteran's rating for organic affective disorder 
due to head injury from 10 to 30 percent disabling, and 
continued her other ratings.

In the January 1996 rating decision, the RO denied service 
connection for a back disability, left knee sprain, right 
hallux valgus, urinary incontinence, amenorrhea and scars of 
the abdomen.  Also in this decision the RO granted service 
connection for scars of the left lateral chest and low back 
and assigned a noncompensable rating, continued a 10 percent 
evaluation for scars of the head and face and continued a 
noncompensable evaluation for ptosis.  In the veteran's 
February 1996 Notice of Disagreement, she specifically 
disagreed with the denial of her claim for an increased 
rating for scars of the head and face, a noncompensable 
rating for scars of the left lateral chest and low back, a 
noncompensable rating for ptosis of the right eye and the 
denial of service connection for urinary incontinence and 
amenorrhea.  In regard to urinary incontinence, this 
disability (characterized as a neurogenic bladder) was 
granted by the RO in May 1998 and represents a full grant of 
benefits.  Thus, it will not be further addressed in this 
decision.

In a July 1998 statement, the veteran's representative said 
that the veteran had withdrawn the issue of an increased 
rating for ptosis.  Later, in March 1999, the veteran's 
representative informed the RO that the veteran had requested 
that all current issues on appeal be withdrawn.  The RO 
responded to this letter by contacting the veteran in March 
1999 and informing her that she had to sign a request that 
the appeal be withdrawn.  She responded by stating that she 
wanted to think about it.  The RO then sent the veteran a 
letter of clarification regarding her intent to withdraw the 
appeal.  The RO did not thereafter receive any correspondence 
from the veteran regarding a withdrawal of the appeal.  In 
view of the absence of the express written consent of the 
veteran to withdraw the appeal, it remains in appellate 
status.  38 C.F.R. § 20.204 (1999).

It is noted that the representative has advanced contentions 
concerning the propriety of reduction of facial scars from 30 
percent to 10 percent; however, that reduction in 1993 was 
never appealed and is not before the Board.  



FINDINGS OF FACT

1.  The veteran's facial and head scars are no more than 
moderately disfiguring.

2.  The veteran has a scar on her scalp which is tender and 
painful at times.

3.  The veteran's left lateral chest scar and low back scar 
are well healed and are not tender or painful; nor do they 
present limitation of function.

4.  Amenorrhea is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
disfiguring scars of the head and scalp have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).

2.  The criteria for a separate 10 percent rating for a 
tender and painful scalp scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).

3.  The criteria for a compensable rating for scars of the 
left lateral chest and low back have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

4.  The criteria for a compensable rating for ptosis of the 
right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.84a (Diagnostic Code 6019), 4.118 
(Diagnostic Code 7800) (1999).

5.  Amenorrhea was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination report in December 1982 
shows normal genitourinary and pelvic examinations.  On a 
December 1983 Report of Medical History, the veteran denied 
having a female disorder or change in menstrual pattern.  She 
reported that her last menses was in November 1982.

In February 1984 the veteran underwent a gynecological 
examination which was minimal in all respects.  The veteran 
reported that her last menses was in December 1983 and 
requested birth control pills.

An August 1986 service medical record shows that the veteran 
had recently married and wanted to start on birth control 
pills.  It also shows that she had had unprotected 
intercourse for four years without getting pregnant.  It 
further shows that she was worried about infertility, but 
didn't want to become pregnant at that time.  She was 
assessed as having a normal examination and history of 
infertility.  In regard to infertility, the examiner 
recommended that this issue be deferred until after a one 
year attempt by the veteran and her husband to conceive.

The record contains a Traffic Accident Report showing that 
the veteran was involved in an automobile accident on 
February 28, 1987.

On March 1, 1987, the veteran was transferred from the Womack 
Army Community Hospital to the Cape Fear Valley Medical 
Center.  She was subsequently transferred to the Walter Reed 
Army Community Hospital on March 18, 1987, and was given 
final diagnoses of multiple trauma with severe head injury 
secondary to automobile accident, acute right-sided subdural 
hematoma, rupture of left hemidiaphragm, acute left subdural 
hygroma, fracture of the left fifth, sixth and seventh ribs, 
multiple abrasions and contusions, resolved, and anemia 
secondary to blood loss, resolved.

In July 1987 a medical board found that the veteran was 
physically unfit for active duty due to injuries stemming 
from the February 1987 motor vehicle accident.  She was 
discharged from active duty in August 1987.

In January 1988 the veteran was admitted to a VA medical 
facility for 17 days where she underwent a cranioplasty.  
Findings on examination revealed an obvious deformity over 
the right frontoparietal region and a depressed right eyebrow 
with minimal function of the frontalis muscle on that side.  
Other abnormalities included a left lateral chest scar.

A VA examiner who performed a January 1988 examination noted 
that the veteran had no complaints pertaining to the pelvic 
region and that a pelvic examination had not been performed.

A VA discharge summary in February 1988 shows that the 
veteran was being discharged with birth control pills that 
she had requested.

Results of a VA examination performed in January 1989 show 
that the veteran had a normal genitourinary evaluation and a 
normal evaluation of her eyes.  In regard to scarring, the 
veteran had a 5 inch scar beginning at the hairline, running 
sagitally and caudally.  A 3 inch shunt scar was identified 
transversely in the middle of the right lower quadrant.  A 3 
inch right upper quadrant scar represented an old repair of a 
pyloric stenosis.  A 1 inch scar was identified at the 
lumbosacral joint in the sagittal plane representing the 
incision through which a shunt had been established.  There 
was a 1 inch scar transversely at the level of the left 9th 
rib in the mid axillary line representing an incision through 
which drainage of the left hemithorax had been performed.

Findings from a VA examination in January 1990 show that in 
regard to the veteran's eyes, she had normal fundi, 
extraocular muscle that was okay, and pupils that reacted.  
She was also found to have a drooping right upper eyelid.  
Also noted was a "Y" shaped forehead scar measuring 12 
centimeters in length and a curvilinear craniotomy scar on 
the right fronto-parietal measuring about 16 centimeters in 
length. There was no strabismus, no mystogmus, no extraocular 
muscle paralysis and no papillary change. 

In October 1980 the veteran underwent a mental status 
examination where she was found to have stigmata of her 
injury including facial scars that were reasonably done 
cosmetically, but were still noticeable.  There was also 
drooping of the left side of her face. 

Results of a VA neurological examination performed in October 
1990 show that the right side of the veteran's skull over the 
bone flap of the skull was tender to touch.  The examiner 
noted that the veteran had undergone cosmetic surgery for 
right eye ptosis and multiple cosmetic surgeries for more 
normal appearing right-sided scar as a result of the bone 
flap operation.

A December 1990 VA treatment record notes that the veteran 
was post pill amenorrhea for six months.  It also notes that 
she had been on birth control pills for three years with no 
risk of pregnancy.  Test results revealed a low "FSH" and 
low "LH".  An impression was given in January 1991 of 
hyperestrogenism secondary to "Pit cause".  The physician 
stated that it was possibly post traumatic or 
constitutionally low gonvarotrophus with an ovulation.

A June 1991 VA treatment record shows that the veteran had 
problem oligomenorrhea.  The veteran was advised to resume 
Ortho-Novum 777.

At a VA dermatology examination in April 1992, the veteran 
complained of itchiness of her scalp scar frontally.  On 
examination there was a 12 centimeter in length curvilinear 
scar on the forehead.  A plate was felt in the skull 
measuring 12.5x9x.5 centimeters.  There was a 16 centimeter 
craniotomy scar on the right frontoparietal region which was 
itchy.  The examiner noted that the scars were primarily on 
the scalp.  There were some small scars in the right lower 
quadrant left posterior thorax region.  These scars were not 
itchy.  The veteran was diagnosed as having scarring with 
pruritus of scalp scars.  Photographs were taken revealing a 
whitish hairline scar and whitish forehead scar.

At a VA gynecological examination in June 1994, the veteran 
reported having only a vary scanty menstrual flow regardless 
of whether she was taking the pill.  She also reported that 
had been on the pill for the last seven years and that her 
last menses was earlier that month.  Her only complaint was 
her scanty periods and concern over the possibility of future 
pregnancies.  The veteran was diagnosed as having 
oligomenorrhea, perhaps related to ingestion of birth control 
pills.

Results of a VA brain examination in June 1994 revealed 
multiple scars on the veteran's face, back and right abdomen.

In a July 1994 rating decision the RO continued the veteran's 
10 percent rating for scars of the head and face and 
continued a 60 percent rating for status post head injury 
with left hemiparesis and left foot drop.  

In a July 1994 Notice of Disagreement, the veteran disagreed 
with the 10 percent rating for scars of the head and face, 
and also disagreed with a 10 percent rating for a 
neuropsychiatric disability (rated as organic affective 
disorder due to head injury) and a noncompensable rating for 
left upper extremity weakness due to head injury.

At a RO hearing in December 1994, the veteran testified as to 
having a long scar on her head extending from her nose to 
around the back of her ear, a scar on the left side of her 
body, and one on her lower back.  She said that the scar on 
her head was particularly bothersome in that she felt intense 
pain to touch, such as when combing her hair or bumping her 
head when getting into her car.  She also complained of 
occasional itchiness regarding the scars on her back and 
scalp.  She said that her right eye kind of drooped down and 
that she didn't have as much distinct peripheral vision on 
her right as she did on her left because of the drooping.  In 
regard to amenorrhea, the veteran said that her periods were 
normal prior to the accident in March 1987, but that if she 
didn't take medication, she wouldn't have a period.  She said 
that she wanted to have children one day and having a normal 
menstrual cycle played an integral part in a normal 
pregnancy.  She said that the medication she took was Novum 
777 which VA administered.

According to a January 1995 VA gynecological report, the 
veteran's last menstrual period was in December 1994.  The 
report also notes that the veteran had had amenorrhea since 
an automobile accident in 1987 with a withdrawal bleed after 
taking Ortho-Novum 777.  She had no other subjective 
complaints.  She was given an impression of amenorrhea.

Results of a VA eye examination performed in January 1995 
revealed uncorrected distance eye vision was 20/25 and 
corrected was 20/20 in each eye.  Near eye uncorrected vision 
for each eye was 20/25 and corrected to 20/20.  There was no 
diplopia and no visual field deficit.  Dilated fundus 
examination revealed completely normal findings to the ora 
serrata in each eye.  The veteran was diagnosed as having 
completely normal eye exam with a slight increase in myopia 
as evidence in the refraction.  New glasses were recommended.  
The veteran's prognosis was excellent in terms of vision.

At a VA dermatology examination in August 1995, the veteran 
complained of some numbness of her cranial scar.  Examination 
of her cranium revealed a right parietal flap well-healed 
scar which measured 12 inches in length and extended from the 
right forehead to the retroauricular area involving the 
entire right parietal cranium.  The scar on the veteran's 
forehead was well healed and thin lined and was not a 
cosmetic problem.  The scar on her left lateral lower chest 
measured 1 inch in length and was well healed.  In addition, 
there was a 1 inch scar in the veteran's L5 midline back 
which was well-healed without deformity.  The veteran's 
diagnoses included multiple scars from multi-trauma problems 
resulting from an auto accident in 1987, a well healed right 
parietal flap scar with no cosmetic deformity where there was 
an extension into the veteran's right forehead, and minor 
scars involving the left lateral chest and lower back.

In the January 1996 rating decision, the RO denied service 
connection for a back disability, left knee sprain, right 
hallux valgus, urinary incontinence, amenorrhea and scars of 
the abdomen.  Also in this decision the RO granted service 
connection for scars of the left lateral chest and low back 
and assigned a noncompensable rating, continued a 10 percent 
evaluation for scars of the head and face and continued a 
noncompensable evaluation for ptosis.

At a VA examination in December 1997, a photograph was taken 
of the veteran's face showing a bulge in the right temporal 
area.  Multiple scars were identified including a 1-1/2 inch 
long oblique scar on the right lateral side of the forehead, 
a transverse 2-inch linear scar on the upper mid forehead, a 
9 inch curved linear scar, which ran front to the back of the 
scalp and behind the right ear - which was somewhat depressed 
and itched from time to time, a 1 inch linear scar (post 
shunt) in the lower back which itched at times and a 1 inch 
in length and 1/4 to 1/2 inch wide scar which was slightly 
elevated and present on the left lateral side of the chest.  
The examiner described the scars as pinkish-white in color.  
They had no adhesion, inflammation, edema or keloid 
formation.  There was no tenderness present.  The left 
lateral side of the scalp showed a small depressed area, 
which measured 1-1/2 x 1 inch in maximum dimension.  The 
veteran's bulge was described as being firm and nontender 
measuring 1-1/2 x 1 x 1/2 inches overall maximum dimension.  In 
regard to the veteran's eye, the examiner stated that the 
right eye was slightly smaller than the left with slight 
drooping of the eyelid, which did not cover any portion of 
the pupil.  The veteran was diagnosed as having bulge in the 
right temporal region of the face causing some disfigurement, 
slight ptosis of the right eyelid and multiple scars 
secondary to an automobile accident.

A women's VA health clinic progress note dated in January 
1998 shows that the veteran was being seen due to a concern 
over her ability to get pregnant.  The note indicates that 
she had been on birth control pills for one and a half years 
to help regulate menses which had been sparse since her head 
injury.  

In May 1998 the veteran was seen at the VA women's health 
clinic at which time she announced that she was 3 months 
pregnant.   

In August 1998 the veteran underwent a VA examination to 
evaluate her scars and to address question as to whether she 
had hypothalamic dysfunction.  The examiner stated that he 
had reviewed the veteran's claims folder in addition to 
photographs that were taken.  In regard to hypothalamic 
dysfunction, the examiner said that this was difficult to 
ascertain.  He said that endocrinology studies had not been 
performed recently, but that the veteran did state that she 
had lack of menstrual periods and that she felt cold all of 
the time.  He said that this could be a manifestation of a 
hypothalamic dysfunction.  He also said that etiology could 
be her severe head injury, her internal hydrocephalus and her 
subdural hematoma and her shunt.  In regard to scarring, the 
examiner said that the 9 inch scar running from the front to 
the back of the veteran's scalp was slightly depressed with a 
slight loss of tissue.  The linear post shunt scar on the 
lower back and 3 inch linear scar on the right lower quadrant 
of the abdomen were well healed.  The examiner said that 
there was no functional impairment of the parts affected by 
the scars other than the left foot.

In June 1999 the veteran underwent a VA general examination 
for purposes of determining whether she had hypothalamic 
dysfunction.  The examiner indicated that he had reviewed the 
veteran's claims file, including medical records from the 
Department of Obstetrics and Gynecology, Hitchcock Clinic, 
where she underwent a fertility work-up in June 1998.  He 
reported her history of having taken Ortho-Novum 777 for 
several years because of abnormal menses since her head 
injury in 1987 and of experiencing light withdrawal bleeding 
at appropriate times in her cycle while on Ortho-Novum 777.  
He reported that the veteran kept a diary of her menstrual 
activity since stopping Ortho-Novum in 1996 and found that 
her periods were more or less regular, with an interval 
approximately one a month.  He also reported that the amount 
of bleeding was quite minimal, at times only one day or more 
often two days.  He further reported that the veteran had 
given birth vaginally to a normal, healthy female baby five 
weeks earlier.  He stated that "[t]he veteran's observation 
that she has light menstrual bleeding on a fairly regular 
basis, in conjunction with her successful pregnancy, normal 
delivery, and normal lactation, speak for the basic integrity 
of her hypothalamic pituitary ovarian axis at this time."  
"Essentially, she would not have been able to conceive, have 
full-term pregnancy, and to lactate normally were she 
suffering from a major hypothalamic or pituitary dysfunction 
at this time."  "The fact that her menses are often light 
and of short duration does not indicate a significant 
malfunction of this hormonal system."  The examiner 
concluded that there was no clinical evidence of significant 
impairment of the hypothalamic pituitary ovarian axis in the 
veteran at that time.

II.  Legal Analysis

A.  Increased Rating Claims

The veteran's claims for increased ratings for scars of the 
head and face, scars of the left lateral chest and low back, 
and for ptosis of the right eye, are well grounded meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with her claim.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Scars of the Head and Face

The criteria for rating disfiguring scars of the head, face 
and neck are found under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Under this code, a 10 percent rating is warranted for 
moderately disfiguring scars and a 30 percent rating is 
warranted for severe scars, especially if producing a marked 
unsightly deformity of eyelids, lips or auricles.  A 50 
percent rating is warranted for complete or exceptionally 
repugnant deformities of one side of face or marked or 
repugnant bilateral disfigurement.  

A Note following Code 7800 states that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.

For superficial scars that are poorly nourished with repeated 
ulceration a 10 percent rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.

For superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

For scars that affect limitation of function, such scars are 
to be rated on limitation of function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

In assessing the degree of disfigurement caused by the 
veteran's facial and head scars, the evidence supports the 
current 10 percent rating for moderate disfigurement.  The 
evidence is fairly consistent in showing two primary scars.  
One which is described as a curvilinear scar on the veteran's 
forehead measuring approximately 12 centimeters long, and the 
other is approximately 16 centimeters long located on the 
right parietal flap extending from the front of the veteran's 
scalp to the back.  As far as disfigurement, this latter scar 
was noted by a VA examiner in August 1995 as not being a 
cosmetic problem.  This examiner went on to diagnose the 
veteran as having a right parietal flap scar with no cosmetic 
deformity.  An earlier VA examiner in 1990 stated that the 
veteran had undergone multiple cosmetic surgeries for a more 
normal appearing right-sided scar as a result of the bone 
flap operation.  In view of this evidence as well as a 
photograph of the scar on file, it cannot be said that this 
scar is more than moderately disfiguring. 

As far as the veteran's forehead scar, the evidence likewise 
does not support a finding of greater than moderate 
disfigurement.  A VA examiner in 1980 said that the veteran's 
facial scars were reasonably done cosmetically, but were 
still noticeable.  A photograph taken of this scar in August 
1998 shows a whitish thin scar line on the veteran's right 
forehead which is noticeable, but does not rise to the level 
of severe disfigurement to the veteran's face. 

In regard to an increased rating (to 30 percent) for tissue 
loss, cicatrization and marked discoloration, color contrast 
or the like, the evidence pertaining to these scars does not 
meet this criteria.  See Note to Diagnostic Code 7800.  More 
specifically, while a VA examiner in August 1998 said that 
there was a slight loss of tissue with respect to the scalp 
scar, both scars were described as being pinkish-white in 
appearance.  This was indeed shown by a photograph of the 
scars taken in August 1998 in which they both appeared to be 
white.  Since there is no marked discoloration, color 
contrast or the like, the criteria for an increased rating 
(to 30 percent) for the forehead and scalp scars have not 
been met.  Id.

Consideration must also be given to the bulge in the temporal 
region of the veteran's face.  Although not a scar, this 
bulge is rated by analogy to Diagnostic Code 7800 because of 
its disfiguring nature on the veteran's face.  In this 
regard, a VA examiner in December 1997 diagnosed the veteran 
as having a bulge in the right temporal region of the face 
causing "some disfigurement".  Measurements of the bulge 
taken at this examination revealed that it was 1-1/2x1x1/2 
inches overall maximum dimension and was not tender.  Taking 
into consideration the size of the bulge as well as the 
diagnosis given in 1987, in addition to a photograph of the 
bulge taken in December 1997, it cannot be said that it 
approximates a severe or unsightly deformity.  

In addition to the moderate level of disfigurement caused by 
the veteran's facial and head scars, these scars must also be 
considered in view of their symptomatology, i.e., whether the 
scars are poorly nourished subject to ulcerations, or whether 
they are tender and painful on objective demonstration.  
Diagnostic Codes 7803, 7804.  Esteban v. Brown, 6 Vet. App. 
259, 261-262 (1994).

The scar on the veteran's forehead has not been shown to be 
tender and painful on objective demonstration, nor has the 
veteran contended as much.  In fact, a VA examiner in 
December 1997 said that none of the veteran's scars showed 
adhesion, inflammation, edema, keloid formation or 
tenderness.  The scars have never been shown to be other than 
well healed nor have they ever been shown to involve 
ulcerations. 

As far as the veteran's scalp scar, the evidence weighs both 
in favor of and against pain and tenderness.  Evidence 
against this symptomatology includes the VA examiner's 
opinion in December 1997 as noted above.  In addition, the VA 
examiner in August 1995 described this scar as being well-
healed.  In contrast, a VA neurologist in October 1990 stated 
that the right side of the veteran's skull over the bone flap 
of the skull was tender to touch.  This is consistent with 
the veteran's testimony of experiencing intense pain when 
touching this scar such as when combing her hair or bumping 
her head when getting into her car.  In sum, the evidence is 
in relative equipoise in regard to tenderness and pain on 
objective demonstration with respect to the veteran's scalp 
scar.  Consequently, the benefit of the doubt will rest with 
the veteran, thus warranting a separate 10 percent rating 
under Diagnostic Code 7804 for the veteran's scalp scar.  
38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b).

Consideration has also been given to a separate rating for 
limitation of function due to these scars, but there is no 
evidence showing such limitation.  In fact, the VA examiner 
who conducted the August 1998 examination stated that there 
was no functional impairment of the parts affected by the 
veteran's scars other than a foot scar, a scar which is not 
currently the subject of this appeal.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).

For the reasons given above, the veteran's facial scar, scalp 
scar and right temporal bulge most approximate the criteria 
for moderate disfigurement of the face and head warranting a 
10 percent rating.  Moreover, since the disfiguring nature of 
the veteran's scalp scar is separate and distinct from the 
pain and tenderness that it elicits, the assignment of a 
separate 10 percent rating under Code 7804 for pain and 
tenderness is warranted and does not violate the rule against 
pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262-162 (1994).



Scars of the Left Lateral Chest and Low Back

These scars must again be considered under the provisions of 
Diagnostic  Codes 7803, 7804, and 7805.

The veteran's left lateral chest scar was described by a VA 
examiner in December 1997 as measuring 1 inch in length and 1/4 
to 1/2 inch wide and slightly elevated.  The veteran's low back 
scar was described by the examiner as being a 1 inch linear 
scar (post shunt) which itched at times.  Like the veteran's 
facial and head scars, the examiner said that these scars 
were pinkish-white in color with no adhesion, inflammation, 
edema or keloid formation.  At a later VA examination in 
August 1998, the examiner described the veteran's back scar 
as being well healed with no defect or tissue loss.  

Notwithstanding occasional itchiness from the veteran's low 
back scar, the evidence does not show that these scars meet 
the criteria under Code 7803 for poorly nourished scars with 
repeated ulceration, nor under Code 7804 for painful and 
tender scars, nor does it meet the criteria for limitation of 
function under Code 7805.  In regard to limitation of 
function, the examiner who conducted the August 1998 
examination stated that there was no functional impairment of 
the parts affected by the veteran's scars other than a scar 
of the left foot, a scar which is not the subject of this 
appeal.  

Since the preponderance of the evidence is against the 
veteran's claim for a compensable rating for scars of the 
left lateral chest and back, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Ptosis of the Right Eye

The veteran contends that she is entitled to a compensable 
rating for ptosis because she does not have as much distinct 
peripheral vision on her right side as she does on her left 
side due to right eye drooping.   

Ptosis, unilateral or bilateral, with the pupil wholly 
obscured is rated equivalent to visual acuity of 5/200 
(1.5/60).  Ptosis, unilateral or bilateral, with the pupil 
one-half or more obscured is rated equivalent to visual 
acuity of 20/100 (6/30).  Ptosis, unilateral or bilateral, 
with less interference of vision is rated as disfigurement.  
38 C.F.R. § 4.84a, Diagnostic Code 6019 (1999).

Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight.  
Moderate disfigurement warrants a 10 percent evaluation.  A 
30 percent evaluation is warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1999).

The medical evidence in this case does not show that the 
veteran's ptosis interferes with her vision.  She was found 
at a VA eye examination in January 1995 to have no visual 
field defect and was diagnosed as having a completely normal 
eye exam with a slight increase in myopia.  The slight 
increase in myopia was due to refraction, not ptosis.  In 
addition, a VA examiner in December 1997 stated that the 
veteran's right eye was slightly smaller than the left with 
slight drooping of the eyelid, but that the drooping did not 
cover any portion of the pupil.  

In regard to disfigurement, the examiner in December 1997 
diagnosed the veteran as having slight ptosis.  This 
diagnosis is consistent with a photograph taken of the 
veteran's face in December 1997 showing that the ptosis was 
not that noticeable and certainly no more than slightly 
disfiguring.  
In short, the preponderance of the evidence is against a 
showing that the veteran's right ptosis interferes with her 
vision, or results in more than slight disfigurement.  
Consequently, entitlement to a compensable rating for ptosis 
of the right eye is not warranted.  38 C.F.R. §§ 4.84a 
(Diagnostic Code 6019), 4.118 (Diagnostic Code 7800).  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for Amenorrhea

The veteran's claim of service connection for amenorrhea 
(absence or abnormal stoppage of the menses, Dorland's 
Illustrated Medical Dictionary 55 (28th ed. 1994)) is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection may be 
granted under the provisions of 38 C.F.R. § 3.303(b), when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  In this regard, 
the Court of Appeals for Veterans Claims (formerly known as 
the Court of Veterans Appeals) has repeatedly cautioned that 
the regulatory requirement is for a showing of continuity of 
symptomatology, not treatment.  Savage v. Gober, 10 Vet. 
App. 488, 496-497 (1997); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1992).

The veteran testified in December 1994 that her periods were 
regular prior to the 1987 automobile accident and that since 
then she has had to take birth control pills to maintain 
regular menses.  She said that she wanted to have children 
one day and that a normal menses was integral to a normal 
pregnancy.  

Service medical records show that prior to her 1987 
automobile accident, in August 1986, the veteran was seen at 
a medical facility where she reported that she had had 
unprotected intercourse for four years without getting 
pregnant.  She further reported that she had recently gotten 
married and wanted to start taking birth control pills.  She 
said that she was worried about infertility, but did not want 
to get pregnant at that time.  She was given an assessment of 
normal examination and history of infertility.

Postservice medical records show that the veteran again began 
taking birth control pills, Ortho-Novum 777, in 1988.  They 
also show that she was found to be post pill amenorrhea for 
six months in December 1990 and had problems with 
oligomenorrhea (infrequent menstrual flow, Dorland's 
Illustrated Medical Dictionary, 1174 (28th ed. 1994)) in June 
1991 and June 1994.  She was subsequently given an impression 
of amenorrhea by a VA gynecologist in January 1995.

Notwithstanding the above-noted evidence reflecting irregular 
menses as well as stoppage, the veteran reported to a VA 
women's health clinic in January 1998 announcing that she was 
three months pregnant.  Additionally, while a VA examiner in 
August 1998 said that the veteran's complaint of a lack of 
menstrual periods and of always being cold could be a 
manifestation of hypothalamic dysfunction and that such a 
dysfunction would be etiology related to her severe head 
injury, internal hydrocephalus and subdural hematoma, he did 
not actually diagnose the veteran as having this dysfunction.  
Thus, his opinion is speculative and of limited probative 
weight.  In contrast, a subsequent VA examiner in June 1999 
rendered a nonspeculative opinion that the veteran did not 
have hypothalamic dysfunction.  This examiner had the benefit 
of reviewing results of infertility tests that had been 
performed at a private clinic in June 1998.  He had also been 
informed that the veteran had delivered a normal, health baby 
girl five weeks earlier.  He stated that since the veteran 
stopped taking birth control pills in 1996, she kept a diary 
of her menstrual activity and found that her periods were 
more or less regular, with an interval of approximately one a 
month - though the interval of bleeding was minimal, lasting 
sometimes only a day or two.  He also stated that "[t]he 
veteran's observation that she has light menstrual bleeding 
on a fairly regular basis, in conjunction with her successful 
pregnancy, normal delivery, and normal lactation, speak for 
the basic integrity of her hypothalamic pituitary ovarian 
axis at this time". 

As far as the short duration of the veteran's menses, the 
examiner stated that "The fact that [the veteran's] menses 
are often light and of short duration does not indicate a 
significant malfunction of this hormonal system."  The 
examiner concluded by stating that there was no clinical 
evidence of significant impairment of the hypothalamic 
pituitary ovarian axis in the veteran at that time.

In view of this most recent medical evidence showing that the 
veteran has had a fairly consistent menses since 1996 and has 
just recently delivered a baby, the weight of evidence goes 
against her claim of service connection for amenorrhea.  
38 C.F.R. § 3.303.  As the weight of evidence goes against 
this claim, the benefit of the doubt doctrine is not for 
application, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

A rating in excess of 10 percent for disfiguring scars of the 
head and face is denied.

A separate 10 percent rating for a tender and painful scalp 
scar is granted, subject to the law and regulations governing 
the payment of monetary benefits.

A compensable rating for scars of the left lateral chest and 
low back is denied.

A compensable rating for ptosis of the right eye is denied.

The claim of service connection for amenorrhea is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

